Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
35 U.S.C. 112, Sixth Paragraph
Applicant amendments filed (10/14/2021) have been carefully considered. After carefully reviewing applicant amendments, 112 sixth paragraph, applicant claims and specification examiner submits arguments are sufficient to overcome interpretation under 35 U.S.C. 112, sixth paragraph.
Prior Art 
The examiner acknowledges the amendment of claims 1-15.  Applicants arguments filed on (10/14/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over

Sweet, III et al. (U.S. Publication 2013/0194438) in view of RAMALINGAMOORTHY et al. (U.S. Publication 2014/0362225)
As to claims 1 & 14-15, Sweet discloses an imaging control device, comprising: a memory (135, Fig. 1 & [0045] discloses a working memory) that stores instructions; and a computer (via 110, Fig. 1 & [0043] discloses processors) that executes the instructions to detect a noticed region from a first image signal outputted from an image sensor (150, Fig. 1 & [0043] discloses one or more cameras), wherein the noticed region is a region that is noticed by a specific living thing which is also included in the first image signal (902, Fig. 9 & [0090-0092] discloses monitoring objects in the field of view in low resolution);  
Sweet is silent to control an output, from the image sensor, of a second image signal in the detected noticed region; and control, different from the control in the noticed region, a third image signal in a non-noticed region, wherein the non-noticed region is different from the noticed region.
However, RAMALINGAMOORTHY discloses to control an output, from the image sensor, of a second image signal in the detected noticed region; and control, different from the control in the noticed region, a third image signal in a non-noticed region, wherein the non-noticed region is different from the noticed region.  (See Figs. 2-8 & corresponding disclosure. For Example, Fig. 5A, 5B, 6A, 6B, 7-8 discloses labeling visitors and suspects (e.g. noticed region….See Figure labeling Visitor/Suspects) vs. non-visitors and non-suspects (e.g. non-noticed region…See Lack of Labeling for non-visitors and non-suspects)(Also Fig. 2 wherein detection areas may be place tiered prevention methods (e.g. giving a caution alert vs. an alarm depending on person/visitor location) 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sweet’s disclosure to include the above limitations in order to monitor protected spaces without the need for physical barriers. 
As to claim 2, Sweet in view of RAMALINGAMOORTHY discloses everything as disclosed in claim 1. In addition, Sweet discloses wherein the computer executes the instructions to control the image sensor to stop an output of the third image signal in the non-noticed region. ([0091] discloses Also, in some embodiments, the device may switch to a sleep mode after detecting a pre-defined period of inactivity in an environment of the device.  A sleep mode may include turning off portions of the device or switching numerous components of the device to a low power state.  For example, after a period of inactivity the device may switch off the device display unit.)
As to claim 3, Sweet in view of RAMALINGAMOORTHY discloses everything as disclosed in claim 1. In addition, Sweet discloses wherein the computer executes the instructions to control an output of the third image signal of the non-noticed region in a resolution different from a resolution of the output of the second image signal in the noticed region. (904, Fig. 9 & [0090-0092] discloses identifying events/object of interest in the field of view of camera using low resolution images) (906, Fig. 9 & [0090-0092] discloses switching the camera coupled to the device to high resolution)
As to claim 9, Sweet in view of RAMALINGAMOORTHY discloses everything as disclosed in claim 1. In addition, Sweet discloses wherein the computer executes the instructions to: select the specific living thing from the first image signal outputted from the image sensor and detects the noticed region based on the selected specific living thing. (904, Fig. 9 & [0090-0092] discloses identifying events/object of interest in the field of view of camera using low resolution images) (906, Fig. 9 & [0090-0092] discloses switching the camera coupled to the device to high resolution)
As to claim 11, Sweet in view of RAMALINGAMOORTHY discloses everything as disclosed in claim 9. In addition, Sweet discloses wherein in a case where a plurality of living things is included in the first image signal outputted from the image sensor, the computer executes the instructions to selects one of the plurality of living things as the specific living thing. (See Fig. 5A & Corresponding Disclosure)
As to claim 12, Sweet in view of RAMALINGAMOORTHY discloses everything as disclosed in claim 1. In addition, Sweet discloses wherein the computer executes the instructions to change a frequency of detection of the noticed region. ([0091] discloses Also, in some embodiments, the device may switch to a sleep mode after detecting a pre-defined period of inactivity in an environment of the device.  A sleep mode may include turning off portions of the device or switching numerous components of the device to a low power state.  For example, after a period of inactivity the device may switch off the device display unit.)(Examiner submits on the other hand when detection of an object is made power reduction measure are not instituted)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of RAMALINGAMOORTHY et al. (U.S. Publication 2014/0362225) as applied in claim 1, above further in view of Kutliroff et al. (U.S. Publication 2014/0037135)
As to claim 4, Sweet in view of RAMALINGAMOORTHY discloses everything as disclosed in claim 1 but is silent to wherein the computer executes the instructions to control an output of the third 
However, Kutliroff’s [0033] discloses wherein the computer executes the instructions to control an output of the third image signal of the non-noticed region to be outputted on a basis of a frame rate different from the frame rate of the second image signal in the noticed region. ([0033] discloses with every frame capture (once each second), the tracking module can be used to determine if there is an object of interest in the camera's field-of-view.  In this case, the frame rate can be increased so as to maximize the effectiveness of the tracking module.  When the object leaves the field-of-view, the frame rate is once again decreased, in order to conserve power.  This can be done on an ad-hoc basis.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sweet in view of RAMALINGAMOORTHY’s disclosure to include the above limitations in order to optimize utilization of camera resources. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of RAMALINGAMOORTHY et al. (U.S. Publication 2014/0362225) as applied in claim 1, above further in view of OGASAHARA (U.S. Publication 2012/0242784)
As to claim 5, Sweet in view of RAMALINGAMOORTHY discloses everything as disclosed in claim 1 but is silent to wherein the computer executes the instructions to correct a distortion of the second outputted image signal in the noticed region.
However, OGASAHARA’s Abstract, [0028-0034] discloses wherein the computer executes the instructions to correct a distortion of the second outputted image signal in the noticed region.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sweet in view of RAMALINGAMOORTHY’s disclosure to include the above limitations in order to maintain high image quality in the presence of wide angle cameras.
As to claim 6, Sweet in view of RAMALINGAMOORTHY & OGASAHARA discloses everything as disclosed in claim 5. In addition, OGASAHARA discloses wherein the first image signal is captured through a fisheye lens, and the computer executes the instructions to correct the distortion of the second image signal caused by the fisheye lens. ([0028-0034])
Claims 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of RAMALINGAMOORTHY et al. (U.S. Publication 2014/0362225) as applied in claim 1, above further in view of Cruz (U.S. Publication 2012/0113254)
As to claims 7 & 13, Sweet in view of RAMALINGAMOORTHY discloses everything as disclosed in claim 1 but is silent to wherein the computer executes the instructions to detect the noticed region based on face information associated with a face of the specific living thing.
However, Cruz’s [0039] discloses wherein the computer executes the instructions to detect the noticed region based on face information associated with a face of the specific living thing.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sweet in view of RAMALINGAMOORTHY’s disclosure to include the above limitations in order to provide enhanced specificity in object detection.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of RAMALINGAMOORTHY et al. (U.S. Publication 2014/0362225) as applied in claim 1, above further in view of Hodge et al. (U.S. Publication 2010/0079508)
As to claim 8, Sweet in view of RAMALINGAMOORTHY discloses everything as disclosed in claim 1 but is silent to wherein the computer executes the instructions to detect the noticed region based on a pointing direction of the specific living thing.
However, Hodge’s Fig. 3-10 & Corresponding Disclosure discloses wherein the computer executes the instructions to detect the noticed region based on a pointing direction of the specific living thing.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sweet in view of RAMALINGAMOORTHY’s disclosure to include the above limitations in order to optimize resource usage.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of RAMALINGAMOORTHY et al. (U.S. Publication 2014/0362225) as applied in claim 9, above further in view of Design Choice 
As to claim 10, Sweet discloses everything as disclosed in claim 9 but is silent to wherein the wherein the computer executes the instructions to select a photographer as the specific living thing.
However, it would have been an obvious matter of design choice to wherein the wherein the computer executes the instructions to select a photographer as the specific living thing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the wherein the computer executes the instructions to select a photographer as the specific living thing for the advantage of allocate resources in an optimal way.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661